Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 12, 2021

The Court of Appeals hereby passes the following order:

A21A1748. THERIAN WIMBUSH v. THE STATE.

        In 2017, Therian Wimbush was convicted of three counts of cruelty to children
in the first degree and sentenced to thirty years to serve twenty years. We affirmed her
convictions in 2018. Wimbush v. State, 345 Ga. App. 54 (812 SE2d 489) (2018).
Wimbush has filed more than 20 appeals in this Court. In this case, she filed a notice of
appeal from the trial court’s denial of her pro se emergency motion for bond pending
appeal. The appeal for which Wimbush sought bond is Case No. A21A1070, which this
Court dismissed on April 18, 2021. Accordingly, this appeal is moot. See Inglett v. State,
239 Ga. App. 524, 529 (10) (521 SE2d 241) (1999) (“Because we have decided the main
appeal, the appeal from the denial of bond pending post-trial relief is moot.”)
(punctuation omitted). See also Carlock v. Kmart Corp., 227 Ga. App. 356, 361 (3) (a)
(489 SE2d 99) (1997) (a “moot” issue is one where a ruling is sought on a matter that has
no practical effect on the alleged controversy or where the issues have ceased to exist).
For this reason, we lack jurisdiction over this appeal, which is hereby DISMISSED as
MOOT. See OCGA § 5-6-48 (b) (3).




                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/12/2021
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                         , Clerk.